NO. 07-11-00018-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL C
 

MARCH
22, 2011
 

 
RAMIRO CHAVIRA, SR., APPELLANT
 
v.
 
DELORES CHAVIRA, APPELLEE 

 

 
 FROM THE 242ND DISTRICT COURT OF
HALE COUNTY;
 
NO. B37423-1008; HONORABLE EDWARD LEE SELF, JUDGE

 

 
Before QUINN,
C.J., and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
            Appellant,
Ramiro Chavira, Sr., an inmate proceeding pro se, filed a notice of appeal in
trial court cause number B37423-1008 in the 242nd District Court of Hale
County, Texas.  By letter dated January
24, 2011, the Clerk of this Court notified Chavira
that, among other things, a filing fee of $175 had not been paid and warned
that failure to do so within ten days could result in dismissal pursuant to Texas
Rule of Appellate Procedure 42.3(c).  No
fee having been received within the deadline, by letter dated February 17, 2011, Chavira was again advised of
the outstanding filing fee and the consequences of failing to pay and was given
until March 9 to comply.  See Tex. R. App. P. 44.3; see also Higgins
v. Randall County Sheriff’s Office, 193 S.W.3d 898, 899–900 (Tex. 2006)
(holding that a court of appeals can dismiss an appeal for noncompliance only
after allowing a reasonable time to correct a defect).  Despite two notices and a reasonable time in
which to comply with this Court’s directive, Chavira
has failed to respond.  Consequently,
this Court is authorized to dismiss this appeal.  See Tex.
R. App. P. 5, 42.3(c).

            Accordingly,
we dismiss this appeal.  Further, all
pending motions from the district clerk for extension of time in which to file
the clerk’s record are hereby denied as moot.
                                                                                                Mackey
K. Hancock
                                                                                                            Justice